Case 3:19-cv-01693-ADC Document 2-2 Filed 07/18/19 Page 1 of 1

United States District Court for the District of Puerto Rico
CATEGORY SHEET

 

 

1. Title of Case (Name of first party on each side only)
U.S. -v. $1,000,000. 10 contained in Charles Schwab:& Co., Inc. account #9991-825, in
the name of Donald Keith ELLISON, seized on ‘Apa 26, 2019, ET. AL.,.

 

       
 

 

 

 

2. Category | in which case belongs: (See Local Rules)

 

 

 

 

 

 

x ORDINARY CIVILCASE  [CIVILFORFEITURE
SOCIAL SECURITY

BANK CASE

INJUNCTION

 

 

 

 

 

3. Title and number, if any, of related cases (See Local Rules)

 

 

4. Has a prior action between the same parties and based on the same claim ever been filed in

 

 

 

 

 

this Court? x
O YES NO
5. Is this case required to be heard and determined by a District Court of three judges pursuant to
Rule 28 U.S.C. 22847
O Yes x JNO

 

 

 

6. Does this case question the constitutionality of a state statute (FRCP 24)?

O yes El NO

 

(Please Print)

USDC ATTORNEY'S ID NO.

 

USDC # 226004

 

 

 

 

ATTORNEY’S NAME:

 

   

 

MAILING ADDRESS:

 

 

 

 

 

 

 

ZIP CODE

 

 

HATO REY PR oe 00918

 

787-766-5656

 

 

TELEPHONE NO.

 

 

 

 
